WOODSON, J. —
This is an original proceeding instituted in this court by relators, seeking to prohibit respondents, as judges of the county court of Stoddard county, from building a vault and repairing the courthouse of said county.
The petition upon which the provisional writ of prohibition was issued, omitting formal parts, is as follows:
“Now, this day, comes A. H. Carter, J. N. Miller, Samuel Ulen, A. Morgan, S. N. Jeffers, J. H. Cummings, E. C. Mohrstadt, C. O. Biggs, R. L. Ladd, and Lee Williams and respectfully represent to this honorable court that .they are solvent, resident taxpayers of Stoddard county, Missouri, and bring this proceeding on hehalf of themselves and on the behalf of all other taxpayers similarly situated; that respondent, D. C. Bollinger, is now and was at all times herein mentioned, presiding justice of the county court of said Stoddard county, duly elected and qualified; that John H. Harper and T. W. Boyd are now and were at all *210times referred to herein associate justices of said county court of Stoddard county, Missouri, duly elected, qualified and acting as such; that under and by virtue of section 9283, Revised Statutes 1899, of the State of Missouri, it became and was the duty of respondents herein, as said county court, at its May term, 1907, to appropriate, apportion and subdivide all the revenue, collected and to be collected, received and to be received, for county purposes in .the following order:
“1. A sum sufficient for the payment of all the necessary expenses that may be incurred for the care of paupers and insane persons of such county.
“2. A sum sufficient for the payment of all necessary expenses for the building of bridges and repairing of roads, including the pay of road overseers of such county.
“ 3. A sum sufficient for the payment of the salary of all county officers where the same is by law made payable out of the ordinary revenues of the county.
“4. A sum sufficient for the payment of the fees of grand and petit jurors, judges and clerks of elections and fees of witnesses for the grand jury of the county.
“5. A sum sufficient for the payment of the other ordinary current expenses of the county not hereinbe-fore specially provided for, which shall be known and designated as the contingent fund of such county, which last sum shall in no case exceed one-fifth of the total revenue of such county for county purposes for any one year.
‘ ‘ That in violation of their duty as prescribed by said section 9283, respondents, constituting the county court aforesaid, did not at the May term, 1907, of said court, or at any other time during said year, 1907, appropriate, apportion and subdivide the revenues of said Stoddard county as required by said section; and your petitioners further represent that said Stoddard *211county has not adopted and is not now under township organization. Tour petitioners further represent that on the 9th day- of October, 1907, respondents herein, in violation of their duties as justices of the county court, by order of record, a copy of which duly certified under the seal of said court is hereto attached, illegally, unlawfully and without jurisdiction so to do, ordered and directed the treasurer of said Stoddard county to keep, in connection with the county treasurer, a special fund in the sum of $8,189.38, which said last mentioned sum is and was a part of the general revenue fund of said Stoddard county, and the said sum has been by the said order of date October 9, 1907, unlawfully diverted and withdrawn from the funds of said Stoddard county and made to constitute a fund unknown to the law; that the purpose and intent of respondents in diverting the fund above mentioned from the general revenue fund of said county and creating a special and unlawful fund was to provide and accumulate money in said fund for the improvement of and erection of additions to the courthouse of said Stoddard county and not for repairs incident to the maintenance and use of said courthouse, as will more fully appear by the order made by said court on October 15, 1907, a copy of which duly exemplified under the seal of said county court is hereto attached, also by another order of said county court, dated the 18th day of December, 1907, an exemplified copy of which under the seal of said court is herewith annexed.
“Your petitioners. also represent to this honorable court that until respondents had at its May term, 1907, or at some other date, met and apportioned the revenue of said county, in accordance with the provisions of said section 9283, they were without power, jurisdiction or authority to apportion said revenues in any manner or to any purpose whatsoever; and especially your petitioners represent that *212respondents having failed and refused at any and all times during the year 1907 to apportion the revenues of said county as required and commanded by section 9283, are and were without authority and jurisdiction to apportion and set aside during said year the said unlawful fund taken from the unapportioned and undivided revenues of said county.
“Your petitioners also state that there is now on hand to the credit of said Stoddard county with the treasurer thereof a large sum of money belonging to the revenue of .said county, which fund it will be the duty of respondents at the May term, 1908, of the county court of said county, to apportion and subdivide in accordance with said section 9283; and until May term, 1908, respondents are without authority and jurisdiction to apportion and subdivide in any manner whatsoever, and said sum now on hand has not been heretofore apportioned or subdivided by order of the county court of Stoddard county by virtue of the authority contained in said section 9283; but petitioners herein charge the fact to be that respondents are now preparing and are about to divert, and apportion said sum now on hand and thereby augment the unlawful fund heretofore created by respondents, known upon their records as the ‘Vault Fund;’ that respondents threaten and are about to, on the 7th day of February, 1908, contract on the part of said Stoddard county, large debts for the improvement and building of additions to the courthouse of said Stoddard county in manner and form unwarranted by law, and to provide for the payment of said unlawful debt about to be contracted, on the date last mentioned, respondents herein intend and threaten on or before the said 7th day of February, 1908, to unlawfully divert and set aside to the credit of said vault fund the large sum of money now in the treasury of said county, unapportioned and not subdivided as the law directs, and which cannot be *213apportioned and subdivided until the May term, 1908, of said Stoddard county, all of which petitioners say respondents have no authority or. jurisdiction'to do.
“Your petitioners further say that respondents threaten and are about to expend the said sum of $8,189.38, belonging to the general revenue fund of said county and heretofore unlawfully diverted therefrom, in discharge of debts about to be created illegally and without authority and for the purpose of building additions to said Stoddard county courthouse; that none of the funds above mentioned as unlawfully set aside by respondents or about to be set aside by respondents, belong to other than the revenue of said Stoddard county, which the county court thereof is required to apportion and subdivide in accordance with the provisions of said section 9283.
“That respondents, constituting said county court, failed and refused at the May term, 1907, of said court, or at any other date during the year last named, to subdivide the revenues of said county as required by law, that they might thereby, when by them deemed proper, by order of record, divert the same and create thereby an illegal fund known by the records of said county court as the vault fund; that said fund now on hand is now about to be set aside, as above mentioned, into said vault fund' in order that the debt about to be entered into on the 7th day of February, 1908, may be therewith paid off and discharged; that as a consequence of said failure and refusal of respondents as the county court of said county to apportion and subdivide at its May term, 1907, the county revenues as required by. law, said Stoddard county is without a road and bridge fund or any other fund required by said section 9283; and if the respondents are permitted to divert and place theo sum now on hand for county purposes, as said respondents intend and threaten to do, then, at the May term, 1908, of said court, there will be no fund; *214to subdivide and apportion on as required by law, and tbe taxpayers of said Stoddard county will again be deprived of tbe said funds, as by said section 9283 required.
“Tour petitioners say that' respondents are attempting to exceed tbeir jurisdiction in tbe manner above mentioned; that respondents are now about to contract for tbe building of additions to tbe courthouse of said Stoddard county in a manner not warranted by law, and that respondents herein are without jurisdiction to divert and set aside tbe revenues of tbe county except as prescribed by section 9283, that said revenues may be applied to tbe payment of a debt unlawfully contracted, in consequence of which tbe funds created by statute will not exist, and tbe necessary expenses of said Stoddard county will not be paid.
“That tbe said sum of $8,189.38 exceeds one-fifth of tbe entire revenue of said Stoddard county' for tbe year 1907, and tbe amount now threatened to be diverted and kept with said above mentioned fund exceeds one-fifth of tbe entire levy for county purposes for tbe year 1908. Tour petitioners charge that respondents herein propose on tbe 7th day of February, 1908, to award a contract for tbe building and completion of tbe courthouse of said Stoddard county, and tbe only funds on band to pay for tbe same are tbe funds required to be apportioned by section 9283, and that tbe voters of said Stoddard county have never by tbeir vote held as required by law provided any other fund with which to pay for said contemplated building and completion, all of which will appear to be tbe record of said county court, duly certified and annexed hereto. Tour petitioners say that all tbe funds diverted and about to be diverted, and all tbe funds about to be used and expended in improving and building additions to said courthouse are tbe *215funds required to be apportioned by said section 9283.
“Petitioners further say that Honorable J. L. Port, judge of the Twenty-second Judicial Circuit, is one of the commissioner's appointed by respondents to carry out said work, and is therefore interested in the proceeding.
“Wherefore, your petitioners pray to be relieved that they may have the state writ of prohibition directed to D. 0. Bollinger, John H. Harper and T. W. Boyd, composing the county court of Stoddard county, to prohibit them from pursuing and following the order diverting the said $8,189.38 aforesaid, from diverting or setting aside any of the funds belonging to the general revenue fund of said county, for the purpose of improving, altering or building additions to said courthouse, and from contracting for said improvement, alterations and additions to be paid out of the- general revenue fund of said Stoddard county. ’ ’
The return was as follows:
“The respondents, D. 0. Bollinger, presiding justice, and John H. Harper and T. W. Boyd, associate justices of the county court of Stoddard county, Missouri, in obedience to the writ issued by this court in this cause, reserving to themselves all manner of benefit and advantage by exception, which can or may be had or taken to the many errors, uncertainties and other imperfections in the petition for' prohibition, filed herein by relators, contained, for their return to said writ and answer to said petition, say:
“1. That it is true as by relators alleged that the county court, of which these respondents are justices, did not at the' May term, 1907, of said court apportion or subdivide the revenues of said county as said court might have done under section 9283, Revised Statutes of Missouri of 1899.
“These respondents did not construe said section “of the statute as mandatory, and their omission to *216make tbe apportionment or subdivision of tbe revenues of tbe county to tbe several funds therein named was not for tbe purpose of avoiding any obligations of tbe county or for tbe purpose of diverting or authorizing tbe diversion of said revenues to unlawful purposes; but they regarded said section of tbe statute as directory, and, as no apportionment or subdivision bad ever been made by tbe county court of said county in any previous year, they made no such order.
“2. These respondents aver, however, that tbe object of tbe statute in authorizing and empowering tbe county court to appropriate, apportion or subdivide tbe revenues is to provide for tbe payment of tbe obligations of tbe county for tbe year in which they accrue and to prevent tbe revenues from being drawn from tbe treasury of such county, except by warrants on tbe respective funds so set apart.
“Tbe statute does not contemplate that tbe aggregate amount which tbe court may set aside to meet tbe obligations mentioned in section 9283, Revised Statutes 1899, shall include all tbe revenues of tbe county, whatever the amount may be, but only ‘a sum sufficient for tbe payment’ of tbe indebtedness in each subdivision of tbe section named.
“3. Further answering, these respondents represent that tbe said county of Stoddard has paid and discharged its indebtedness and liabilities on tbe accounts following for tbe year 1907 and for all prior years:
“(1). All expenses for tbe care of paupers and insane persons of said county.
“(2). All expenses for tbe building of bridges and repairing roads, including- tbe pay of road overseers of said county.
“(3). Tbe payment of all salaries of county officials of said county.
“ (4) Tbe payment of all fees of grand and petit *217jurors, judges and clerks of elections and fees of 'witnesses for the grand jury of said county.
“(5). The payment'of all other'Ordinary current expenses of said county of every kind and character not hereinbefore specially named.
“As shown by the certificates of the county clerk and county treasurer of said county of Stoddard, on the 24th day of February, 1908, herewith filed.
.“4. Respondents admit that, as justices -of said county court, on the 9th of October, 1907, they made the order, a copy of which is attached to the petition herein, directing the treasurer of the county to transfer from the general fund to what is designated as the ‘Vault Fund,’ the sum of $8,189.38, to be used for the construction of vaults and otherwise repairing and improving the courthouse, and they also admit that , to carry out that purpose they made the orders of October 15, 1907, and December 18, 1907, exemplified copies of which are filed with the petition.
“They then believed, as they do now, that it was within the power and that it was the duty of the court, acting under section 6736, Revised Statutes 1899, to cause to be made and' constructed suitable vaults for the protection of the records of said county, and to make the repairs of and extensions to the courthouse in said orders named, when, as was the case at the date of said’ orders, all the debts of said county had been paid and there was, in addition to said $8,189.38, a large sum of money sufficient to meet all current obligations of said county, belonging to the general revenue fund of the county, in its treasury; and respondents allege that there is now in said treasury belonging to said county, free from all claims and demands whatsoever against said county and not needed for the payment of expenses of said county for the year 1908, $22,500.04, as shown-by the said certificates of the county clerk and county treasurer of said Stod-dard county, dated February 24, 1908; that no part *218of said $8,189.38 is or will be needed to meet any obligations of said county which, have accrued or may accrue during the year 1908; that the current revenues of said county collected and to be collected will be adequate to pay all of the indebtedness of the county for the purposes named in said section 9283, Revised Statutes 1899, for said year.
“Respondents further state that in addition to said $22,500.04 in the treasury of said county on the 12th day of February, last, a sum exceeding $2,000 due said county for the insurance tax of 1907 has been paid into its treasury, and that there will be paid into the treasury of said county during the fiscal year the further sum of $2,000 for the insurance tax of 1908, both of which sums were appropriated to said county by act of the Legislature, approved May 13, 1907, Laws of Missouri, 1907, page 11, section 46. No part of this amount is credited to the general revenue fund of the county in the certificates of said treasurer and county clerk, before referred to, for the reason that the amounts due to the incorporated towns of said county have not been apportioned to them as the law requires. Respondents aver that after the apportionment of said $4,000 shall have been made to said incorporated towns of the amounts due them, there will remain in the treasury of said county of Stoddard of said $4,000-insurance tax for the years 1907 and 1908, as a part of the general fund of said county, at least $3,200, no part of which latter sum will be needed for the payment of the expenses of the county.
“These respondents further answering deny that they are preparing or are about to apportion any part of the revenues of said county, or to use or permit to be used any part of such revenues of said county except the sum of $8,189.38 for the making of the vaults and the improvements as before stated. They state that it is not their purpose to set apart or ap*219propriate any more than the said snm of $8,189.38 for the improvements mentioned. If, however, it becomes necessary to expend more than that snm and the fnnds of the said county admit, then they will, as they may lawfully do, make the necessary appropriation for such improvements.
“These respondents deny that they threaten, intend or that they will make any contract or contracts with respect to the construction of said vaults, or the improvements of said courthouse which will constitute a debt or debts against said Stoddard county not warranted by law, and they deny that any contract will be made by said county court which will exceed the powers of said court to make or which will in any way interfere with the payment of the items of expenditures mentioned in said section 9283, or with any other lawful obligation of the county.
‘ ‘ 5. These respondents aver, as in substance they have heretofore averred, that said county court was not compelled to make the apportionment mentioned in said section 9283, Revised Statutes 1899, and they deny that it will be the duty of the county court in May, 1908, to make such apportionment, and they further aver that no necessity exists or will exist for the use of any part of said $8,189.38 to meet any of the obligations of said county for the year 1908.
“Wherefore respondents say that petitioners ought not to be permitted to have or maintain this suit and they ask that the writ of prohibition be denied. ’ ’
The reply is quite lengthy, and put in issue some of the statements of the answer, which required the taking of testimony and a finding of the facts of the case. This court, by proper order, appointed Mr. Lew R. Thomason, of Poplar Bluff, to take the testimony and make a finding of the facts, and to report the same to the court. In pursuance to that order Mr. Thoma-*220son heard the evidence, found the facts and reported them to this court.
Omitting formal parts, his report is as follows:
“That the relators, and each of them, are solvent, resident taxpaying citizens of Stoddard county, Missouri ; that the respondents are the duly elected, qualified and acting justices of the county court of Stod-dard county, Missouri, and as such constitute the county court of Stoddard county, Missouri; that the respondents as such court, as aforesaid (as admitted by their answer and return to the writ herein) did not appropriate, apportion and subdivide all the revenues collected and to be collected, and moneys received and to be received for county purposes, in the following order:
“1. A sum sufficient for the payment of all necessary expenses that may be incurred for the care of paupers and insane persons of said county.
“2. A sum sufficient for the payment of all nec essary expenses for the building of bridges and repairing of roads, including the pay of road overseers of said county.
“3. A sum sufficient for the payment of the salary of .all county officers where the same is by law made payable out of the ordinary revenue funds of the county.
“4. A sum sufficient for the payment of the fees of grand and petit jurors, judges and clerks of elections, and fees of witnesses for the grand jury of the county.
“5. A sum sufficient for the other ordinary current expenses of the county, not hereinbefore specially provided for, which shall be known and designated as the contingent fund of such county, which last sum shall in no case exceed one-fifth of the total revenue of such county for county purposes for any one year.
“That said respondents, justices of the county court, as aforesaid, on the 9th day of October, 1907, *221by an order of record, did order and direct tbe treasurer of said Stoddard county to transfer from tbe general revenue fund of said Stoddard county to what was designated tbe ‘Vault Fund’ tbe sum of $8,-189.38; that said sum so transferred was in excess of one-fifth of the total revenue of tbe county for tbe year 1907, which was the sum‘of $29,000; but I do further find thát tbe said sum so transferred, as aforesaid, was, and bad, accumulated from tbe excess over expenditures of tbe revenues collected from and after tbe year of 1903 to tbe year 1907 inclusive, and that tbe said sum was not appropriated from the revenue of 1907.
“I do further find that during tbe month of September or October, 1907, there was received by tbe county of Stoddard from what is commonly known as tbe ‘War Debt’ tbe sum of $5,000 for tbe use and benefit of tbe road fund of said county; that respondents, as justices of tbe county court aforesaid, to reimburse tbe general revenue fund of said county, for moneys advanced to tbe various road districts in said county, transferred out of said moneys so received to tbe general revenu¿ fund of tbe county tbe sum of $2,500; that including tbe said sum of $2,500 so transferred, together with tbe sum of $8,-* 189.38 in tbe ‘Vault Fund’ there was on tbe 12th day of February, 1908, and at tbe time of the suing out of tbe writ by relators herein, in tbe bands of tbe treasurer of Stoddard county, tbe sum of $22,500; that said county is not indebted in any sum whatever for tbe care of any paupers or insane persons of said county; and is not indebted in any sum whatever for tbe building of bridges and repairing of roads, including-the pay of road overseers of said county; and is not indebted in any sum for tbe payment of tbe salary of any county officer payable out of tbe ordinary revenue fund of tbe county; and is not indebted for tbe fees of any grand or petit jurors, judges or *222clerks of election, or the fees of witnesses for the grand jury of said county; and that said county has no indebtedness other than the ordinary current expenses.
“I do further find that respondents, as justices of the county court, aforesaid, by order of record, dated October 15, 1907, did appoint James L. Fort. James B. Buck and W. J. Ward, a commission to confer with a competent architect to ascertain the probable cost of constructing suitable vaults for the protection of the records of said county, and to obtain plans and specifications for said vaults and such repairs of the courthouse of said county as may be made necessary; that said commission did obtain the services of an architect and did obtain plans and specifications for the building of said vault or vaults and improvement of said courthouse, and did recommend to respondents, as the justices of said court, that said courthouse be improved in accordance therewith.
“And I do further find that respondents, as justices of the county court, aforesaid, did, by order of record, approve and adopt said plans and specifications, and did order and direct that said courthouse be improved and repaired in accordance therewith, •and did order and direct the clerk of the county court to advertise for bids upon such work.
“I do further find that the cost of the improvements and repairs upon said courthouse, according to the plans and specifications as approved and adopted by respondents, will amount to the sum of from eighteen to twenty thousand dollars, and that such improvements and repairs upon said courthouse as contemplated by respondents, anticipating the current revenue for the year 1908, may be made without incurring any indebtedness upon the part of said county.”
*223OPINION.
I. _ At the threshold of this case we are presented with the insistence'of counsel for respondents, that, conceding for argument’s sake relators are entitled to some kind of relief, yet prohibition is not the proper remedy.
Section 6736, Revised Statutes 1899, reads as follows: “The county .court of each county shall have power, from time to time, to alter, repair or build any county buildings, which have been or may hereafter he erected, as circumstances may require* and the-funds of the county may admit; and .they shall, moreover, take such measures as shall he necessary to preserve all buildings and property of their county from waste or damage.”
Clearly that section of the statute gives the county court of Stoddard county jurisdiction over the subject-matters complained of in the petition; and the pleadings, evidence and report of the referee filed herein disclose the fact that the county has sufficient money on hand with which to pay for the proposed improvements. That being true, then the county court of that county was acting within its jurisdiction, and prohibition will not lie. [State ex rel. v. Reynolds, 209 Mo. 161; State ex rel. v. Riley, 203 Mo. 175.]
In answer to that insistence, it is suggested by counsel for relators that the surplus money set apart by respondents with which to pay for said improvements was obtained by their neglect and refusal to obey section 9283, Revised Statutes 1899, which made it their duty to appropriate, apportion and subdivide all of the moneys collected and to be collected, received and to be received for county purposes into five different funds for the purposes in said section stated.
Conceding the position of counsel for relators in that regard to be correct, without deciding it, yet it must also be conceded that prohibition is not the *224proper remedy by which the judges of the county court could he compelled to perform their duty in that particular. The office of the writ of prohibition is to prevent action on the part of an officer when he threatens to act outside of or beyond his jurisdiction, and not for the purpose of compelling action upon his part within his jurisdiction. The performance of the latter duty is secured by a writ of mandamus. [State ex rel. v. Patterson, 207 Mo. 129.]
We are, therefore, • of the opinion that the permanent writ should be denied, and that respondents should be discharged from the rule heretofore issued.
It is so ordered.
All concur; Lamm, J., in result, and puts his concurrence on the grounds that the county court in the matter complained of was acting as an administrative body ministerially, hence the writ of prohibition would not go.